DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

 Response to Amendment
Support for the amendments to claims 1 and 15, and the addition of claim 16 can be found in Applicant’s specification at P34, 43, and 52,
The amendments to the claims have been entered.

	Response to Arguments
Applicant’s arguments, see Remarks Pages 6-8, filed 05/03/2022, with respect to the rejections under 35 U.S.C. 112(a) have been fully considered. The rejections under 35 U.S.C. 112(a) have been withdrawn in light of the amendments to the claims.

Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are moot due to the amendment to the claims.


Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is dependent upon claim 7 which has been cancelled. The Examiner is interpreting claim 13 to be dependent upon claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al (US 20140302419 A1) in view of Hommura et al (US 20090291345 A1) further in view of Mei et al (US 20130252132 A1).
Regarding claim 1, Nanba discloses a membrane electrode assembly (300 in Fig. 3) comprising an electrolyte membrane (1 in Fig. 3), and a pair of electrode layers disposed so as to sandwich the electrolyte membrane, wherein: the pair of electrode layers include a pair of catalyst layers (5 in Fig. 3) disposed so as to sandwich the electrolyte membrane, and a pair of gas diffusion layers (7 in Fig. 3) disposed on the pair of catalyst layers on respective opposite sides to the electrolyte membrane (see Fig. 3, P121-122).
Nanba discloses at least one catalyst layer of the pair of catalyst layers contains a fibrous electric conductor (nano columnar bodies 2 in Fig. 3, carbon nanotubes), catalyst particles (catalyst 3 in Fig. 3), a particulate electric conductor (the catalyst can be supported on carbonaceous particles such as carbon black), and a proton-conductive resin (electrolyte resin 4 in Fig. 3, P26, 97, 122). Nanba discloses in the at least one catalyst layer, the fibrous electric conductor includes a standing fibrous electric conductor oriented along a thickness direction of the catalyst layer (see Fig. 3).
Nanba discloses the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor (the catalyst particles are in a size of 1 to 10 nm and therefore there is a first region wherein the catalyst particles lie that is at a distance of 200 nm or less, P102). Nanba discloses a second region at a distance of more than 200 nm from the fibrous electric conductor (a distance between the nano columnar bodies is 50 to 300 nm, therefore one would recognize there is a second region located at more than 200 nm from a nano columnar body). 
Nanba discloses pores are present in the first region and the second region (spaces between the catalyst particles and the empty space 200 nm from a nano columnar body, see Fig. 3). Nanba discloses a mode diameter M1 of the pores in the first region and a mode diameter M2 of the pores in the second region satisfy M1<M2 (as the second region is empty space, it would be one large pore and greater than the pores in between the catalyst particles, see Fig. 3).  
Nanba discloses M2 is 80 nm or less (see Examiner interpretation figure below). Nanba discloses wherein the fibrous electric conductor includes a standing fibrous electric conductor oriented along a thickness direction of the catalyst layer (see Fig. 3).

    PNG
    media_image1.png
    499
    770
    media_image1.png
    Greyscale

Examiner Interpretation of Nanba Fig. 1
	However, Nanba does not disclose the ratio M1/M2 is 0.03 or more and 0.90 or less, or an average fiber length of the fibrous conductor is 0.15 µm or more and 5 µm or less.
	In a similar field of endeavor, Hommura teaches a membrane/electrode assembly including carbon fibers (P159, 161, 163-164). Hommura teaches the fiber length of the carbon fibers is preferably from 1 to 50 µm and the fiber diameter of the carbon fiber is preferably from 50 to 200 nm (P164). Hommura teaches that this allows the carbon fiber to entangle with an electron-conductive material contained in a catalyst layer and allows the conductivity of the catalyst layer to be improved (P164).
	While Hommura does not teach an average fiber length of the carbon fiber is 0.15 µm or more and 5 µm or less, Hommura does teach that the fiber length of the carbon fibers is preferable from 1 to 50 µm which overlaps with the claimed range, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Hommura in the membrane electrode assembly of Nanba and provided an average fiber length of the fibrous conductor to be within the claimed range in order to improve the conductivity of the at least one catalyst layer. 
	However, modified Nanba does not meet the limitation wherein a ratio M1/M2 is 0.03 or more and 0.90 or less.
In a similar field of endeavor, Mei teaches a noble metal catalyst layer including a first noble metal layer (P12). Mei teaches the first noble metal layer has pores with a diameter of 5 to 80 nm (similar to Nanba’s mode diameter M2 that is 80 nm) that account for 50% or more of the volume of its total pores, such that the first noble metal layer is specified so that a high catalyst activity can be obtained (P13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mei within the membrane electrode assembly of modified Nanba and provided the mode diameter M1 of the pores in the first region to be within the range of 5 to 80 nm and that these pores account for 50% or more of the volume of its total pores, given that Mei teaches this a can allow the first region to gain high catalytic activity.
While modified Nanba does not explicitly disclose a ratio M1/M2 is 0.03 or more and 0.90 or less, one of ordinary skill in the art could recognize that M1 could equal 47 and still allow the first region to gain high catalytic activity. By using M1=47 and M2=80, the ratio M1/M2 = 0.5875 which lies within the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claim 6, Nanba discloses wherein the pair of the catalyst layers are a catalyst layer on a cathode side and a catalyst layer on an anode side, and at least the catalyst layer on the cathode side has the first region and the second region (“In the membrane electrode assembly of the present invention, such an electrode structure as described above may be provided to either one of the anode and the cathode, or both of the anode and cathode may have the structure as described above” P107).

Regarding claim 9, modified Nanba meets the limitation wherein the ratio M1/M2 is 0.03 or more and 0.6 or less (M1/M2 = 0.5875, see claim 1 rejection above).

Regarding claim 10, modified Nanba meets the limitation wherein the mode diameter M2 is 50 nm or more and 1000 nm or less (M2=80 nm, see claim 1 rejection above).

Regarding claim 14, modified Nanba meets the limitation wherein the mode diameter M1 and the mode diameter M2 satisfy M1<M2 at least a region of 3 µm long and 3 µm wide in an electron microscope photograph of a cross section of the catalyst layer (given that modified Nanba meets all of the limitations of claim 1, one of ordinary skill in the art would necessarily believe that the mode diameter M1 and the mode diameter M2 satisfy M1<M2 at least a region of 3 µm long and 3 µm wide in an electron microscope photograph of a cross section of the catalyst layer).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al (US 20140302419 A1) in view of Hommura et al (US 20090291345 A1) in view of Mei et al (US 20130252132 A1) as applied to claim 1, further in view of Hori et al (US 20030059667 A1).
Regarding claim 4, modified Nanba meets all of the limitations of claim 1 as set forth above. Nanba does not disclose wherein the particulate electric conductor (carbon black) has a specific surface area of 800 m2/g or more.
In a similar field of endeavor, Hori teaches a catalyst layer comprising a catalyst particle comprising an electrically conductive carbon powder carrying a platinum group metal catalyst ([0018]). Hori teaches an electrically conductive carbon powder having a large specific surface area, for example, an electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g ([0019]).
Therefore, since the electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g is well known, one of ordinary skill in the art before the effective filing date of the claimed invention would have substituted the carbon black as used by Nanba with the electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g in order to provide the at least one catalyst layer with a particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder) having a specific surface area of 800 m2/g or more because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al (US 20140302419 A1) in view of Hommura et al (US 20090291345 A1) in view of Mei et al (US 20130252132 A1) as applied to claim 1, further in view of Sasaki et al (WO2015141595A1 using an English machine translation from Espacenet previously provided).
Regarding claim 5, Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura discloses wherein the catalyst particles are supported on the fibrous electric conductor (nano columnar bodies), but does not disclose the catalyst particles are also supported by the particulate electric conductor or a support rate Sp of the catalyst particles on the particulate electric conductor, and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfy Sp>Sf.
In a similar field of endeavor, Sasaki teaches an electrode material having both excellent durability against electrochemical oxidation caused by an electron conductive oxide and excellent electron conductivity caused by a carbon-based material (P5 / L195-198). Sasaki teaches the electrode material (1 in Fig. 1) includes a conductive auxiliary material (2 in Fig. 1) that is a carbon-based conductive auxiliary material composed of fibrous carbon (P6 / L233-234). Sasaki teaches the electrode material further includes an electron conductive oxide (3a in Fig 1) supported on the carbon-based conductive auxiliary material (P 6/228-229) and electrode catalyst particles (3b in Fig 1) of platinum (P10 / L408-410) that supported on the electron conductive oxide (P10 / L397-398).
Sasaki further teaches that, from the production method used to make the electrode material (Example 1), the microstructure of the electrode material showed fine platinum particles were supported on the surface of the tin oxide supported by the fibrous carbon (Fig. 6a), but no platinum particles were shown to be on the surface of the fibrous carbon that did not support the tin oxide (Fig. 6b), therefore Sasaki concluded that the platinum catalyst particles were selectively dispersed and supported on the tin oxide particles (P25 / L 1022-1036).
One of ordinary skill in the art would recognize that Sasaski’s taught electrode material includes catalyst particles supported by a fibrous electric conductor and a particulate electric conductor, and, because the platinum catalyst particles were selectively dispersed and supported on the tin oxide particles, Sasaki further teaches a support rate Sp of the catalyst particles on the particulate electric conductor and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfying Sp>Sf.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sasaki within the membrane electrode assembly of modified Nanba and substitute the catalyst particles supported on the fibrous electric conductor of modified Nanba with the catalyst particles supported on the fibrous electric conductor and the particulate electric conductor of Sasaki in order to provide a membrane electrode assembly wherein the catalyst particles are supported on the fibrous electric conductor and the particulate electric conductor, and a support rate Sp of the catalyst particles on the particulate electric conductor, and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfy Sp>Sf. This modification would be made with the expectation that it would give the membrane electrode assembly excellent durability against electrochemical oxidation caused by an electron conductive oxide and excellent electron conductivity caused by a carbon-based material. This modification would also be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Regarding claim 11, modified Nanba meets all of the limitations of claim 5 as set forth above. Sasaki taught platinum particles (drawn to the catalyst particles) were supported on the surface of the tin oxide (drawn to the particulate electric conductor) which was supported by the fibrous carbon (drawn to the fibrous electric conductor, P25 / L 1022-1036). Sasaki taught no platinum particles were found on the fibrous carbon (P25 / L 1022-1036). Therefore, one of ordinary skill in the art would realize a support rate Sf of the catalyst particles on the fibrous electric conductor would be 0, therefore the ratio of the support rate Sf to the support rate Sp (= Sf/Sp) would be 0, which falls within the claimed range of “wherein a ratio of the support rate Sf to the support rate Sp (= Sf/Sp) is 0.8 or less”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al (US 20140302419 A1) in view of Hommura et al (US 20090291345 A1) in view of Mei et al (US 20130252132 A1) as applied to claim 1, further in view of Sugiura et al (US 20050181270 A1).
Regarding claim 8, modified Nanba meets all of the limitations of claim 1 as set forth above. Nanba is silent to a pair of separators disposed so as to sandwich the membrane electrode assembly, with each of the pair of the gas diffusion layers interposed between the membrane electrode assembly and each of the pair of the separators.
In a similar field of endeavor, Sugiura teaches a fuel cell (a proton exchange membrane fuel cell) comprising a membrane electrode assembly (P20) and a pair of separators disposed so as to sandwich the membrane electrode assembly, with each of the pair of the gas diffusion layers interposed between the membrane electrode assembly and each of the pair of the separators (“Known fuel cells include separators having gas passages, the separators sandwiching the membrane-electrode assembly”, P5, “Fuel cells having a single cell is manufactured by providing separators having gas passages at both sides of the MEA”, P91).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sugiura and provided a fuel cell comprising the membrane electrode assembly of modified Nanba, and a pair of separators disposed so as to sandwich the membrane electrode assembly, with each of the pair of the gas diffusion layers interposed between the membrane electrode assembly and each of the pair of the separators, given that this is a known structure of a fuel cell. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al (US 20140302419 A1) in view of Hommura et al (US 20090291345 A1).
Regarding claim 15, Nanba discloses a membrane electrode assembly (300 in Fig. 3) comprising an electrolyte membrane (1 in Fig. 3), and a pair of electrode layers disposed so as to sandwich the electrolyte membrane, wherein: the pair of electrode layers include a pair of catalyst layers (5 in Fig. 3) disposed so as to sandwich the electrolyte membrane, and a pair of gas diffusion layers (7 in Fig. 3) disposed on the pair of catalyst layers on respective opposite sides to the electrolyte membrane (see Fig. 3, P121-122).
Nanba discloses at least one catalyst layer of the pair of catalyst layers contains a fibrous electric conductor (nano columnar bodies 2 in Fig. 3, carbon nanotubes), catalyst particles (catalyst 3 in Fig. 3), a particulate electric conductor (the catalyst can be supported on carbonaceous particles such as carbon black), and a proton-conductive resin (electrolyte resin 4 in Fig. 3, P26, 97, 122). Nanba discloses in the at least one catalyst layer, the fibrous electric conductor includes a standing fibrous electric conductor oriented along a thickness direction of the catalyst layer (see Fig. 3).
Nanba discloses the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor (the catalyst particles are in a size of 1 to 10 nm and therefore there is a first region wherein the catalyst particles lie that is at a distance of 200 nm or less, P102). Nanba discloses a second region at a distance of more than 200 nm from the fibrous electric conductor (a distance between the nano columnar bodies is 50 to 300 nm, therefore one would recognize there is a second region located at more than 200 nm from a nano columnar body). 
Nanba discloses pores are present in the first region and the second region (spaces between the catalyst particles and the empty space 200 nm from a nano columnar body, see Fig. 3). Nanba discloses a mode diameter M1 of the pores in the first region and a mode diameter M2 of the pores in the second region satisfy M1<M2 (as the second region is empty space, it would be one large pore and greater than the pores in between the catalyst particles, see Fig. 3).  
Nanba discloses wherein the mode diameter M2 is 50 nm or more and 1000 nm or less (M2 is 80 nm or less, see Examiner interpretation figure below). Nanba discloses wherein the fibrous electric conductor includes a standing fibrous electric conductor oriented along a thickness direction of the catalyst layer (see Fig. 3).

    PNG
    media_image1.png
    499
    770
    media_image1.png
    Greyscale

Examiner Interpretation of Nanba Fig. 1
	However, Nanba does not disclose the ratio M1/M2 is 0.03 or more and 0.90 or less, or an average fiber length of the fibrous conductor is 0.15 µm or more and 5 µm or less.
	In a similar field of endeavor, Hommura teaches a membrane/electrode assembly including carbon fibers (P159, 161, 163-164). Hommura teaches the fiber length of the carbon fibers is preferable from 1 to 50 µm and the fiber diameter of the carbon fiber is preferably from 50 to 200 nm (P164). Hommura teaches this allows the carbon fiber to entangle with an electron-conductive material contained in a catalyst layer and allows the conductivity of the catalyst layer to be improved (P164).
	While Hommura does not teach an average fiber length of the carbon fiber is 0.15 µm or more and 5 µm or less, Hommura does teach that the fiber length of the carbon fibers is preferable from 1 to 50 µm which overlaps with the claimed range, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Hommura in the membrane electrode assembly of Nanba and provided an average fiber length of the fibrous conductor to be within the claimed range in order to improve the conductivity of the at least one catalyst layer. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al (US 20140302419 A1) in view of Hommura et al (US 20090291345 A1) in view of Mei et al (US 20130252132 A1) as applied to claim 1, further in view of Tanuma (US 20100159301 A1).
Regarding claim 16, modified Nanba does not meet the limitation wherein the fibrous conductor is contained in an amount of 2 parts by mass or more and 30 parts by mass or less in the at least one catalyst layer.
In a similar field of endeavor, Tanuma teaches a membrane electrode assembly (10) including catalyst layers (22 and 32) that are carbon fiber catalyst layers that contain a carbon supported platinum catalyst, carbon fibers, and a fluorinated ion exchange resin (Fig. 1, P24-26). Tanuma teaches a mass ratio (F/C) of the fluorinated ion exchange resin (F) to the carbon (C) (the carbon fibers and the carbon support) in the CF catalyst layer is preferably from 0.4 to 1.6, more preferably from 0.6 to 1.2, from the viewpoint of the power generation performance of a fuel cell (P55). Tanuma teaches a proportion of the carbon fibers of from 60 to 85 mass % to the total amount (100 mass %) of the carbon fibers and the carbon support in order to suppress flooding in the catalyst layer while not significantly impairing power generation performance (P26, 56).
It would be obvious to one of ordinary skill in the art to create, from the teaching of Tanuma, a catalyst layer including a mass ratio of 1.6 fluorinated ion exchange resin to 1 carbon (the carbon fibers and the carbon support). Furthermore, one of ordinary skill would be able to recognize that with this mass ratio, one could further select the carbon to have 60% carbon fibers and 40% carbon support, therefore the ratio of carbon fibers to carbon support would be 0.8 to 0.4. 
Using the numbers calculated above, the mass ratio of the catalyst layer (fluorinated ion exchange resin : carbon fibers : carbon support) would be 1.6 : 0.6 : 0.4, with a total mass of 2.6. These numbers can then be used to calculate the parts by mass of the carbon fibers within the catalyst layer by dividing 0.6 by 2.6. The parts by mass of the carbon fibers within the catalyst layer of Tanuma would be 23 parts by mass per 100 parts by mass of the total fluorinated ion exchange resin,  carbon fibers, and carbon support, which overlaps the claimed range of a fibrous conductor (drawn to the carbon fibers) contained in an amount of 2 parts by mass or more and 30 parts by mass or less in the at least one catalyst layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tanuma within the membrane electrode assembly of modified Nanba and modified the mass ratios of the at least one catalyst layer such that the parts by mass of the fibrous conductor are within the claimed range, given that Tanuma teaches mass ratios within their claimed range improve suppression of flooding in the catalyst layer while not significantly impairing power generation performance. Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Allowable Subject Matter
Claims 2, and thus dependent claim 3, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the claim recites “wherein the at least one catalyst layer has a region A on the electrolyte membrane side and a region B on the gas diffusion layer side, and a content Ca of the fibrous electric conductor in the region A and a content Cb of the fibrous electric conductor in the region B satisfy Ca<Cb”.
While Nanba teaches a membrane electrode assembly including at least one catalyst layer including a fibrous electric conductor, the fibrous electric conductor of Nanba stretches vertically from an electrolyte membrane side to a diffusion layer side. This structure gives the membrane electrode assembly a region A on the electrolyte membrane side and a region B on the gas diffusion layer side wherein a content Ca of the fibrous electric conductor in the region A and a content Cb of the fibrous electric conductor in the region B satisfy Ca=Cb, not the claimed formula.
There has been no prior art found to teach or suggest modified Nanba in order to meet the limitation of Ca<Cb. Furthermore, it would not be possible to modify Nanba in order to have different fibrous electric conductor content on one side versus another side due to the structure desired by Nanba.
Therefore, the references fail to teach or suggest the particulars of claim 2 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the subject matter of claim 2. Since claim 3 depend on claim 2, it would be allowable for the same reason.

	

Regarding claim 13, the claim recites “wherein the at least one catalyst layer has a region A on the electrolyte membrane side and a region B on the gas diffusion layer side, and a number of the standing fibers in the region A is smaller than a number of the standing fibers in the region B”.
While Nanba teaches a membrane electrode assembly including at least one catalyst layer including a fibrous electric conductor, the fibrous electric conductor of Nanba stretches vertically from an electrolyte membrane side to a diffusion layer side. This structure gives the membrane electrode assembly a region A on the electrolyte membrane side and a region B on the gas diffusion layer side wherein the numbers of standing fibers in region A and regions B are equal.
There has been no prior art found to teach or suggest modified Nanba in order to meet the limitation wherein the number of the standing fibers in the region A is smaller than a number of the standing fibers in the region B. Furthermore, it would not be possible to modify Nanba in order to have a different number of fibrous conductors on one side versus another side due to the structure desired by Nanba.
Therefore, the references fail to teach or suggest the particulars of claim 13 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the subject matter of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729